UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-6897


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TROY DEAN BUSH, a/k/a Sld Dft 5:03CR37-14,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge. (5:03-cr-00037-RLV-14; 5:06-cv-00051-
RLV)


Submitted:   March 5, 2010                 Decided:   March 18, 2010


Before KING, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Troy Dean Bush, Appellant Pro Se. Amy Elizabeth Ray, Assistant
United States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Troy Dean Bush seeks to appeal the district court’s

orders denying       relief      on    his    28    U.S.C.A.       § 2255      (West    Supp.

2009)     motion    and     denying          in    part     and        granting   in    part

reconsideration.         The orders are not appealable unless a circuit

justice    or    judge    issues       a    certificate      of    appealability.            28

U.S.C. § 2253(c)(1) (2006).                 A certificate of appealability will

not   issue     absent    “a    substantial         showing       of    the   denial    of    a

constitutional       right.”           28    U.S.C.       § 2253(c)(2)        (2006).        A

prisoner        satisfies       this        standard       by     demonstrating         that

reasonable       jurists       would       find    that    any     assessment      of     the

constitutional      claims       by    the    district      court        is   debatable      or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                  Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                 We have

independently reviewed the record and conclude that Bush has not

made the requisite showing.                 Accordingly, we deny a certificate

of appealability and dismiss the appeal.                        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                  DISMISSED



                                              2